DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Limonov (US 20100104219 A1) discloses an image processing method comprising the  obtaining points on left-eye and right-eye images to be generated from a two-dimensional (2D) image, to which a predetermined pixel of the 2D image is to be mapped, by using the sizes of holes to be generated in the left-eye and right-eye images; and generating the left-eye and right-eye images respectively having the obtained points to which the predetermined pixel of the 2D image is mapped.
Limonov does not teach an image generating apparatus comprising: a determiner circuit, wherein the determiner circuit is arranged to determine  a first-eye view pose and a second-eye view pose; a receiver circuit, wherein the receiver circuit is arranged to receive  a reference first-eye image with associated first depth values and a reference second-eye image with associated second depth values, wherein the reference first-eye image is  for a first-eye reference pose and the reference second-eye image is for a second-eye reference pose; a depth processor circuit, wherein the depth processor circuit is arranged to determine a reference depth value; a first modifier circuit , wherein the first modifier circuit is arranged to generate modified first depth .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425